Title: To Benjamin Franklin from Henry Bouquet (I), 22 August 1764
From: Bouquet, Henry
To: Franklin, Benjamin


Colonel Bouquet wrote two letters to Franklin on August 22, 1764, in answer to the one Franklin had written him on August 16 (above, pp. 316–19). The first of the two was a direct response to Franklin’s request that Bouquet “would take Occasion in some Letter to me to express your Sentiments of my Conduct” with regard to supporting and promoting the service of the British Army, “so far as has come to your Knowledge, or fallen under your Observation.” Bouquet’s letter, printed here, is somewhat formal in tone and was clearly intended to be, as Franklin hoped, such a letter as the deputy postmaster general might be able “to produce on Occasion” and which might “possibly be of considerable Service to me.” The second of Bouquet’s letters, printed as the document following this one, is more informal and personal, apparently intended for Franklin’s eyes alone.
  
Dear Sir
Fort Loudoun 22d. August 1764
I received yesterday your obliging Letter of the 16th. Instant with the welcome account that my Request to the Governor and Commissioners (to enable me to recruit the number of men wanted, to replace the Deserters of the Pennsylvania Troops) was granted.
An application of that Nature being unusual, I doubted of its Success, and nothing but the necessity of compleating those Two Battalions, could have induced me to make an attempt liable to so many objections, from the known Oeconomy of the Board of Commissioners in the disposal of Public money.
My Dependance was as usual upon you, and indeed had you not supported my Request in the warmest manner, It must have miscarried and lefft me exposed to many Inconveniencies.
Your conduct on this occasion does not surprise me, as I have not alone, experienced the favourable Effects of your Readiness to promote the Service: I know that General Shirley owed to you the considerable Supply of Provisions, this Government voted for his Troops, besides Warm Cloathing &c.
That you alone could and did procure to General Braddock the Carriages without which, he could not have proceeded on his Expedition. That you had a Road opened through this Province to Supply more easily his Army with Provisions, and Spent a Summer in those different services, without any other Reward than the satisfaction of serving the Public.
And I am not unacquainted with the Share you had in conveying safely through the House, at a very difficult time the Bill for £60,000 during Lord Loudoun’s Command. But without recapitulating Instances in which I was not directly concerned, I remember gratefully that as early as 1756, when I was Sent by Lord Loudoun to obtain Quarters in Philadelphia for the first Battalion of the R.A. Regiment I could not have Surmounted the difficulties made by your People, who at that time unacquainted with Quartering of Troops, expressed the greatest Reluctancy to comply with my Request, till you was so good to take that affair in hand, and obtained all that was asked.
I have not been less obliged to you in the Execution of the present Act, having been an Eye Witness of your Forwardness to carry at the Board as a Commissioner, every Measure I proposed for the Success of this Expedition. This acknowledgement being the only Return I can make for the repeated Services I have received from you in my Public Station: I beg you will excuse my Prolixity upon a subject so agreeable to myself as the Expression of my gratitude. I am with great Regard. Dear Sir Your most obedient, and obliged Humble Servant
Henry Bouquet
Benjamin Franklin Esqr.
 
Endorsed: Col. Bouquet Augt. 22. 64 His Acknowledgemts.
